Order reversed, without costs of this appeal to any party and joint trial of all the actions directed. Memorandum: The separation of the actions into two groups was an improvident exercise of discretion. All actions should be tried together without consolidation, All concur. (Appeal from an order of Erie Special Term consolidating Actions Nos. 1, 6, 7, 8, 9, 10 and 11, and Actions Nos. 2, 3, 4 and 5 and directing that trial of the second consolidated action take place subsequent to the trial of the first-mentioned action.) Present — MeCum, P. J., Kimball, Bastow, Goldman and Halpera, JJ.